Citation Nr: 1606039	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  07-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder as secondary to service-connected pes cavus (claw foot).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to September 1979

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in August 2011 and October 2014 for additional development.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims entitlement to service connection for a bilateral shoulder disorder as secondary to his service-connected bilateral pes cavus.  Specifically, he alleges that, due to the pain and instability caused by his bilateral pes cavus, he has fallen multiple times, most recently in October 2006, which in turn led to his current bilateral shoulder disorder.

In the October 2014 remand, the Board found that August 2011 VA examination opinion was unclear and did not adequately address the Veteran's VA treatment records as they related to the Veteran's bilateral shoulder disorder and bilateral pes cavus as was instructed by the Board's August 2011 remand.  

Thus, the Board remanded the Veteran's claim so that the AOJ could schedule the Veteran for a new examination.  The Board specifically asked the examiner to opine as to whether the Veteran's bilateral shoulder disorder was caused by or related to his service-connected bilateral pes cavus.  The Board instructed the examiner to address VA treatment records dated in July 2003, August 2003, October 2003, April 2005, January 2007, and October 2007.  Furthermore, the examination was to address the Veteran's February 2004, November 2005, and August 2008 VA examinations.  A complete rationale was to be provided for any opinion offered.

In December 2014, the Veteran underwent another VA examination.  During the examination, the Veteran reported that he initially injured his shoulder in 2003 when he lost pressure in his feet and fell onto a dresser and hit his right shoulder.  He stated that when this occurred, he felt "electricity" down his arm and his fingers went numb.  The examiner also observed that the Veteran's VA treatment records from January 2007 noted a shoulder injury in October 2006 after a fall; however, VA examinations in 2008 and 2011 had negative findings.  The Veteran was diagnosed with moderate degenerative changes of the bilateral acromioclavicular joints.  After review of the Veteran's claims folder, the examiner opined that it was less likely than not that the Veteran's bilateral shoulder disorder was due to or the result of his service-connected bilateral pes cavus.  The examiner noted that the Veteran's should injury occurred due to a fall.  The examiner also noted that the Veteran suffered from multiple chronic disease findings and treatments, many of which may contribute to a fall (multiple arthralgias, cardiac issues, and prostate cancer treatment).  Additionally, the examiner noted a 2006 Social Security Administration record in which the Veteran reported almost injuring his coworker when his medication made him dizzy while operating heavy equipment at work.  The examiner indicated that medications were known to cause dizziness (with a possible fall) when rising from a seated or lying down position.

The Board finds that the examiner did not comply with the previous remand directives.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  In this regard, although the examiner opined that the Veteran's fall was likely to do his other medical disabilities, the reasoning behind that opinion is unclear since the examiner failed to address the VA treatment records highlighted by the Board that relate his falls to his bilateral pes cavus.  

For example, the July 2003 VA treatment record highlighted by the Board noted that the Veteran's feet would not support him when he walked and that he would fall.  In December 2005, the Veteran complained of increasing pain in his feet and that, due to instability in his feet, he would fall.  In October 2006, the Veteran reported that when he awoke in the morning, he would sometimes fall after his initial step.  In January 2007, the Veteran reported injuring his right shoulder after falling in October 2006.  In September 2007, the Veteran stated that he fell a couple of weeks prior due to the chronic problems in his feet and ankles and landed on his left shoulder.  In July 2008, the Veteran reported feelings of no support and chronic pain in his feet and legs, and that he had sustained multiple falls resulting in injuries to his shoulder and back.  In April 2009, the Veteran reported chronic right shoulder problems due to a history of multiple falls since his military service due to his chronic foot and ankle problems.  

Furthermore, while the examiner addressed whether the Veteran's bilateral shoulder disorder was caused by his service-connected bilateral pes cavus, the examiner failed to address whether the Veteran's bilateral shoulder disorder was aggravated by his service-connected bilateral pes cavus as requested.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies December 2014 opinion, the Board finds that an addendum opinion by the December 2014 VA examiner is necessary to address these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's December 2014 VA examination.  The entire electronic claims file, to include a complete copy of this remand, must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  If the examiner who conducted the December 2014 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

After examining the Veteran and taking a complete and thorough medical history, the examiner should offer an opinion as to the following questions:

a) Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral shoulder disorder(s) was caused by, or the result of, injuries sustained as a result of his service-connected bilateral pes cavus; or

b) Is at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral shoulder disorder(s) was aggravated by injuries sustained as a result of his service-connected bilateral pes cavus.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  In particular, the examiner must specifically address the VA treatment records attributing his instability and falling to the instability cause by his feet and ankles, for example the December 2005 VA psychiatric evaluation, the September 2007 VA primary care note, the July 2008 VA podiatry note, and the April 2009 VA primary care note.

All opinions expressed must be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




